    Case 15-11089-TPA           Doc 100-2 Filed 01/06/21 Entered 01/06/21 15:39:54                       Desc OS
                                     Hrg with Resp TPA Page 1 of 1
Form 300
                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Jeffrey Martin Feldmiller                                   :           Case No. 15−11089−TPA
Sandra Lee Feldmiller                                       :           Chapter: 13
      Debtor(s)                                             :
                                                            :
Ronda Winnecour, Ch 13 Trustee                              :
       Movant(s),                                           :
                                                            :           Related to Document No. 99
     v.                                                     :
Newrez, LLC d/b/a Shellpoint Mortgage Servicing             :           Hearing: 2/3/21 at 10:00 AM
        Respondent(s).                                      :
                                                            :
                                                            :

                                 ORDER SCHEDULING DATE FOR RESPONSE
                                       AND HEARING ON MOTION


            AND NOW, this The 6th of January, 2021, a Settlement and Certification of Counsel Regarding
Stipulation Regarding Order to Show Cause having been filed by Newrez, LLC d/b/a Shellpoint Mortgage Servicing
at Doc. No. 99,

            It is hereby ORDERED, ADJUDGED and DECREED that:

             (1) Pursuant to Bankruptcy Rule 7004, Counsel for the Moving Party shall IMMEDIATELY serve a
copy of this Order and the Motion upon all parties from whom relief is sought, their counsel, the U.S. Trustee and all
those identified on the Certificate attached to the Motion. Counsel for the Moving Party shall then file a Certificate of
Service. Failure to properly serve the Motion or file the Certificate may result in the dismissal of the Motion.

            (2) On or before January 26, 2021, any Response, including a consent to the Motion, shall be filed with
the Clerk's Office at U.S. Courthouse, Room B160, 17 South Park Row, Erie, PA 16501 and served on the counsel for
the Moving Party.

             (3) This Motion is scheduled for hearing on February 3, 2021 at 10:00 AM in
https://www.zoomgov.com/j/16021303488 , at which time the parties and/or their counsel shall appear and the Court
will dispose of the Motion.

             (4) If, after proper service, a Respondent fails to timely file a Response, the Court may determine that no
hearing is required and accordingly enter the order by default. To determine if a default order has been entered the
Moving Party is directed to the Court's web site at http://www.pawb.uscourts.gov one day prior to the hearing. To
view the calendar for Judge Thomas P. Agresti refer to the calendar section. In the event a default order has been
signed, the Moving Party shall IMMEDIATELY advise all affected parties. If a default order has not been entered,
the parties will be required to appear at the hearing.

             (5) A maximum of 10 minutes has been allotted to hear this matter. Should this matter require more than
10 minutes, the parties are required to so notify the Courtroom Deputy IMMEDIATELY. The Court may authorize
parties or counsel of record to participate in the hearing by telephone per Judge Thomas P. Agresti's procedures on his
website at http://www.pawb.uscourts.gov/procedures.




cm: Keri Ebeck, Esq.
